Dear Ms. Lowrey:
We are in receipt of your opinion request.  The issue presented to our office for determination is whether the provisions of LSA R.S. 33:1434(B) may be amended to provide for a new term of office for the Sheriff of Rapides Parish.
In your letter you ask about the legality of legislation to amend LSA R.S. 33:1434(B) to change the effective date of the office of the Sheriff of Rapides Parish to an earlier date.  LSA R.S. 33:1434(B) presently provides:
      "Except for the civil and criminal sheriff in the parish of Orleans and except for sheriffs elected at special elections, each sheriff shall be elected at the gubernatorial election, shall serve for a term of four years, and shall take office and begin his term on the first day of July following election."
The Louisiana Legislature possesses the authority to enact any law which is not prohibited by the Louisiana Constitution.  An amendment to LSA R.S. 33:1434(B) allowing the Rapides Parish Sheriff to take office at an earlier date would cut short the term of the incumbent.  This amendment would exceed the constitutional authority granted in LSA Const. Art. V, Section 27, which provides, in pertinent part:
      "In each parish a sheriff shall be elected for a term of four years. . .". (Emphasis added).
The amendment would also divest the incumbent Sheriff of a vested right pursuant to constitutional grant contained in LSA Const. Art. 5, Section 31:
      "The salary and retirement benefits of an attorney general, district attorney, sheriff, coroner, or clerk of the district court shall not be diminished during his term of office."  (Emphasis added).
The proposed legislation would exceed the grant of authority contained in the above cited constitutional provisions. However, the Legislature can propose an amendment or amendments to the pertinent sections of the constitution to be ultimately approved by the electors of the state, pursuant to LSA Const. Art. 13, Section 2.
If you have any further questions, please do not hesitate to contact our office.
Yours very truly,
                              RICHARD P. IEYOUB Attorney General
                              BY: KERRY L. KILPATRICK Assistant Attorney General
RPI/KLK/ams 0067E